Title: From George Washington to Richard Peters, 22 August 1777
From: Washington, George
To: Peters, Richard



Sir
Head Quarters Bucks County [Pa.] 22d Augt 1777.

I am favd with yours of the 21st: Colo. Bland who is now here informs me that the Cannon that were in the Rariton were weighed by his directions and that they are upon one of the Wharfs at Brunswic. One of them is 8 Inches and the other seven in the Bore, they are very long. The Colo. thinks they are good. There are likewise two dble fortifyed fours. They had better be sent for from Philadelphia for we have not more Horses & Carriages than are wanting for the Army. I have in a letter to Congress a very little time [since] expressed my opinion of the impolicy of trusting any number of Cannon upon the Jersey shore as they cannot possibly be supported and I understood that Mr Du Coudray acquiesced in the same opinion.
Having nothing to do with the naval Department, I will not undertake to determine whether the twelve pounders would be more safely and usefully employed on the Jersey shore or in the Frigates or some kind of floating Battery, but I think in one of the latter.
Be pleased to send a further supply of Blank Commissions, those recd Yesterday are nearly expended.
Since beginning to write yours of the 19th respecting the Carolina Horse was put into my hands. If the Officers did not interfere there would be no difficulty in disposing of the Men in Colo. Baylors Regiment. It would be hard upon Baylors officers who have put themselves to considerable Expence, altho’ they have not met with success in recruiting, to be reduced to make room for the Carolinians and it would be as hard upon the Carolinians to have their men taken from them for the remainder of their times to fill Baylors Regiment. All that I can do at present will be to make a proposal to Colo. Baylor to take both Men and Officers and endeavour to settle the Command between them and his Officers, by doing duty in rotation. Be pleased to inform me of the number and the Ranks of the Carolina Officers with the dates of their Commissions that I may explain the matter more fully to Colo. Baylor who I am informed recruits with more success since his Officers went to the Western parts of Virginia. You may communicate

this to the Carolina Officers and see how they would be content with an arrangement of the above kind. I am &c.

G. W——n

